 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES A. EDWARDS,                                     1:20-cv-01822-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    D. SMITH,                                               (Document# 6)

15                        Defendant.
16

17           On May 3, 2021, plaintiff filed a motion seeking the appointment of counsel. Plaintiff
18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113
19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff
20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section § 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.

                                                          1
 1          Plaintiff seeks counsel because he does not know how to file a motion without assistance.

 2   This does not make plaintiff’s case exceptional under the law. At this early stage in the

 3   proceedings, the court cannot make a determination that plaintiff is likely to succeed on the

 4   merits. Plaintiff’s complaint awaits the court’s screening required under 28 U.S.C. § 1915. Thus,

 5   to date the court has not found any cognizable claims in plaintiff’s complaint for which to initiate

 6   service of process, and no other parties have yet appeared. The legal issue in this case, whether

 7   defendants used excessive force against plaintiff, is not complex. Moreover, based on a review of

 8   the record in this case, the court finds that plaintiff can adequately articulate his claims.

 9          Therefore, plaintiff’s motion shall be denied, without prejudice to renewal of the motion at

10   a later stage of the proceedings.

11          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

12   DENIED, without prejudice.

13
     IT IS SO ORDERED.
14

15      Dated:     May 6, 2021                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
